DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2022 has been entered.
 
Priority
Applicant’s claim to priority to provisional Application 62/106,946 filed January 23, 2015 is acknowledge.

Status of Claims 
This Office Action is responsive to the amendment filed on December 8, 2022. Claims 34-53 have been cancelled and claims 54-72 have been added. Thus, claims 54-72 are presently pending in this application.
Applicant’s amendments to the Specification obviate the previously made objections regarding the Drawings. Applicant’s lack of a submitted Information Disclosure Statement is maintained. Claims 35 and 44, and claims 36-38 and 45-47 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s cancelling of claims 35 and 44 renders moot the previous rejection under 35 U.S.C. 112(b). Claims 34-38, 41-47, and 49-50 were previously rejected under 35 U.S.C. 103 as being unpatentable over Westenskow et al. (U.S. Patent No. 4,883,051) in view of Inoue (U.S. Patent No. 5,704,346) in view of Steridan et al. (U.S. Patent No. 3,973,569). Claim(s) 39, 40, and 48 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Parthasarathy et al. (U.S. Pub. No. 2016/0213879). Claims 51-53 were previously rejected under 35 U.S.C. 103 as being unpatentable over Westenskow et al. (U.S. Patent No. 4,883,051) in view of Inoue (U.S. Patent No. 5,704,346) in view of Steridan et al. (U.S. Patent No. 3,973,569) in view of Dwyer et al. (U.S. Pub. No. 2012/0266888). Applicant's amendments necessitated the application of new grounds of rejection in light of prior art, shown below.
	

Information Disclosure Statement
Acknowledgement is made to Applicant lack of Information Disclosure Statement submission. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 54-58 be found allowable, claims 62 and 64-67 will be objected to under 37 CFR 1.75 as being a substantial duplicate, respectively, thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 64-69 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 64-69 each directly depend from claim 63.  However, there is no claim 63, being omitted.  As such, claims 64-69 are improper because they are not capable of further limiting the limitations of a non-existent claim. Examiner believes this to a typographical error.  As such, claims 64-69 are interpreted as depending from independent claim 62. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-57, 60-62, 64-66, and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Westenskow et al. (U.S. Patent No. 4,883,051; hereinafter: “Westenskow”) in view of Inoue (U.S. Patent No. 5,704,346) in view of Steridan et al. (U.S. Patent No. 3,973,569; hereinafter: “Steridan”).
Regarding Claims 54 and 62, Westenskow discloses a ventilator system comprising: a mechanical ventilator (14; Fig. 1); an air-contacting component (12; Fig. 1) including: interior air-contacting surfaces (interiors of at least tubing 33; Fig. 1; col 5, ln 23-31); a bellows for communicating with mechanical ventilator (Fig. 1; col 5, ln 13-18; col 5, ln 23-61); at least one patient connecting tube (28, 30, 36, 38, 43, 46, 48; Fig. 1) in gaseous communication with the bellows (Fig. 1; col 5, ln 23-34); at least one valve (42, 50, 52; Fig. 1) on the at least one patient connecting tube (Fig. 1); and a gas inflow line (26; Fig. 1; ) in gaseous communication with the bellows (col 4, ln 57-63). 
Westenskow does not specifically disclose the ventilator system wherein the mechanical ventilator includes a piston chamber, wherein the bellows are for communicating with the piston chamber of the mechanical ventilator, and wherein the air-contacting component is sterile and is comprised of a one-piece construction.
Inoue teaches a ventilator comprising a mechanical ventilator (4, 8, 9, 10A; Fig. 3) including a piston chamber (interior of 8; Fig. 3; col 3, ln 61 to col 4, ln 8; col 4, ln 52 to col 5, ln 45); a bellows (16; Fig. 3) are for communicating with the piston chamber of the mechanical ventilator (Fig. 3; col 5, ln 2-45) for the purpose of producing high frequency pressure vibrations without increasing the inner pressure in the patient's trachea (col 1, ln 11-15; col 5, ln 2-8) and avoiding noise generation and overheating the mechanical ventilator (col 5, ln 41-45).
Sheridan teaches enclosing in a wrapper or package a respiratory device (2; Fig. 1) used during surgery and sterilizing the device by exposure to ethylene oxide vapors, such that when the use of the device is required, the surgeon will remove the sterile device from the package (col 3, ln 9-13) for the purpose of utilizing a respiratory device that is sterile prior to use and until removed from said wrapper or package and employed (col 3, ln 9-13). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify ventilator system of Westenskow to include the wherein the mechanical ventilator includes a piston chamber, wherein the bellows are for communicating with the piston chamber of the mechanical ventilator as taught by Inoue and include enclosing in the wrapper or package the air-contacting component used during surgery and sterilizing the air-contacting component by exposure to ethylene oxide vapors, such that when the use of the air-contacting component is required, the surgeon will remove the sterile the air-contacting component from the package, as taught by Sheridan for the purpose of producing high frequency pressure vibrations without increasing the inner pressure in the patient's trachea (See Inoue: col 1, ln 11-15; col 5, ln 2-8) and avoiding noise generation and overheating the mechanical ventilator (See Inoue: col 5, ln 41-45); and utilizing the air-contacting component that is sterile prior to use and until removed from said wrapper or package and employed (See Sheridan: col 3, ln 9-13).
The modified device of Westenskow discloses the claimed invention except for the sterile air-contacting component is comprised of a one-piece construction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the sterile air-contacting component as being comprised of a one-piece construction, sterile air-contacting component such that the pieces of the sterile air-contacting component are integrated into one-piece, since it has been held that forming in one piece an article which has formerly been formed in multiple pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B). In this case, the modified device of Westenskow discloses any suitable connection configurations may be employed to construct the sterile air-contacting component and placing no criticality on said construction means (See Westenskow: col 14, ln 6-9). Thus, one of ordinary skill in the art would except forming the sterile air-contacting component as a one-piece construction to perform as intended. 
Therefore, it would have been prima facie obvious to modify the modified device of Westenskow to obtain the sterile air-contacting component as a one-piece construction as specified in claims 54 and 62 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired air communication and thus fails to patentably distinguish over the modified device of Westenskow.
 Regarding Claims 55-57 and 64-66, the modified system of Westenskow discloses the ventilator system wherein the sterile one-piece construction, air-contacting component further comprises an integrally formed gas flow interface (See Westenskow: 28; Fig. 1) with one or more gas flow ports (See Westenskow: 30, 36, 38; Fig. 1) in gaseous communication with the interior air-contacting surfaces (See Westenskow: col 4, ln  64 to col 5, ln 12) and an integrally formed sensor interface (See Westenskow: 60; Fig. 1; col 6, ln 61 to col 7, ln 3) with one or more sensor ports (A, Fig. A annotated below) in gaseous communication with the interior air-contacting surfaces.

    PNG
    media_image1.png
    460
    786
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Westenskow.
Regarding Claims 60 and 68, the modified system of Westenskow discloses the ventilator system wherein the sterile air-contacting component further comprises a vessel (See Sheridan: “wrapper or package”; col 3, ln 9-13) sealing the sterile air-contacting component in a sterile interior of the vessel (See Sheridan: interior of the “wrapper or package;  col 3, ln 9-13). 
 Regarding Claims 61 and 69, the modified system of Westenskow discloses the ventilator system wherein the sterile air-contacting component further comprises a closed-circuit rebreathing valve (See Westenskow: 42; Fig. 1) to partially restrict air from a patient.

Claims 58 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Westenskow in view of Inoue in view of Steridan as applied to claims 54 and 62, respectively, above, and further in view of Sheridan (U.S. Patent No. 4,990,143). 
Regarding Claims 58 and 67, the modified system of Westenskow discloses the ventilator system, shown above.
The modified system of Westenskow does not specifically disclose the sterile air-contacting component as constructed of polyurethane. 
Sheridan teaches forming a respiratory device (9; Fig. 4-6, 8) from polyurethane for the purpose of making the device flexible compared to molded rigid materials e.g., nylon, polypropylene, acrylic resin, polystyrene or the like (col 4, ln 35-41).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified system of Westenskow to include the sterile air-contacting component as constructed of polyurethane as taught by Sheridan for the purpose of making the sterile air-contacting component flexible compared to molded rigid materials e.g., nylon, polypropylene, acrylic resin, polystyrene or the like (See Sheridan: col 4, ln 35-41).

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Westenskow in view of Inoue in view of Steridan as applied to claim 54, above, and further in view of Parthasarathy et al. (U.S. Pub. No. 2016/0213879; hereinafter: “Parthasarathy”).
Regarding Claim 59, the modified system of Westenskow discloses the ventilator system, shown above.
The modified system of Westenskow does not specifically disclose the sterile air-contacting component as constructed from low-density polyethylene.
Parthasarathy teaches a breathing circuit comprising hoses and tubes constructed from low-density polyethylene (¶ 0037) for the purpose of utilizing an organic polymer that is biocompatible (¶ 0037). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified system of Westenskow to include the sterile air-contacting component as constructed from low-density polyethylene as taught by Parthasarathy for the purpose of utilizing an organic polymer that is biocompatible (See Parthasarathy: ¶ 0037).

Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Westenskow (U.S. Patent No. 4,883,051) in view of Inoue (U.S. Patent No. 5,704,346) in view of Steridan (U.S. Patent No. 3,973,569) in view of Dwyer et al. (U.S. Pub. No. 2012/0266888; hereinafter: “Dwyer”).
Regarding Claim 70, Westenskow discloses a ventilator system comprising: a mechanical ventilator (14; Fig. 1); an air-contacting component (12; Fig. 1) including: interior air-contacting surfaces (interiors of at least tubing 33; Fig. 1; col 5, ln 23-31); a bellows for communicating with mechanical ventilator (Fig. 1; col 5, ln 13-18; col 5, ln 23-61); at least one patient connecting tube (28, 30, 36, 38, 43, 46, 48; Fig. 1) in gaseous communication with the bellows (Fig. 1; col 5, ln 23-34); at least one valve (42, 50, 52; Fig. 1) on the at least one patient connecting tube (Fig. 1); and a gas inflow line (26; Fig. 1) in gaseous communication with the bellows (col 4, ln 57-63); an integrally formed sensor interface (60; Fig. 1; col 6, ln 61 to col 7, ln 3) with one or more sensor ports (A, Fig. A annotated above) in gaseous communication with the interior air-contacting surfaces; an integrally formed gas flow interface (28; Fig. 1) with one or more gas flow ports (30, 36, 38; Fig. 1) in gaseous communication with the interior air-contacting surfaces (col 4, ln 64 to col 5, ln 12); and a carbon dioxide scrubber (56; Fig. 1) in gaseous communication with the interior air-containing surfaces (Fig. 1; col 6, ln 49-60). 
Westenskow does not specifically disclose the ventilator system wherein the mechanical ventilator includes a piston chamber, wherein the bellows are for communicating with the piston chamber of the mechanical ventilator, and wherein the air-contacting component is sterile and is comprised of a one-piece construction.
Inoue teaches a ventilator comprising a mechanical ventilator (4, 8, 9, 10A; Fig. 3) including a piston chamber (interior of 8; Fig. 3; col 3, ln 61 to col 4, ln 8; col 4, ln 52 to col 5, ln 45); a bellows (16; Fig. 3) are for communicating with the piston chamber of the mechanical ventilator (Fig. 3; col 5, ln 2-45) for the purpose of producing high frequency pressure vibrations without increasing the inner pressure in the patient's trachea (col 1, ln 11-15; col 5, ln 2-8) and avoiding noise generation and overheating the mechanical ventilator (col 5, ln 41-45).
Sheridan teaches enclosing in a wrapper or package a respiratory device (2; Fig. 1) used during surgery and sterilizing the device by exposure to ethylene oxide vapors, such that when the use of the device is required, the surgeon will remove the sterile device from the package (col 3, ln 9-13) for the purpose of utilizing a respiratory device that is sterile prior to use and until removed from said wrapper or package and employed (col 3, ln 9-13). 
Dwyer teaches respirator device comprising an air-contacting component (“breathing circuit”; Abstract, ¶ 0029) comprising an automatic water removal device (100; Fig. 1C; ¶¶ 0029, 0037-0038) in gaseous communication with tubes connecting a ventilator and a patient (¶¶ 0029, 0037-0038) for the purpose of collecting and removing excessive condensation (¶¶ 0004, 0029). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify ventilator system of Westenskow to include the wherein the mechanical ventilator includes a piston chamber, wherein the bellows are for communicating with the piston chamber of the mechanical ventilator as taught by Inoue; include enclosing in the wrapper or package the air-contacting component used during surgery and sterilizing the air-contacting component by exposure to ethylene oxide vapors, such that when the use of the air-contacting component is required, the surgeon will remove the sterile the air-contacting component from the package, as taught by Sheridan; and include the water trap in gaseous communication with the at least one tube as taught by Dwyer for the purpose of producing high frequency pressure vibrations without increasing the inner pressure in the patient's trachea (See Inoue: col 1, ln 11-15; col 5, ln 2-8) and avoiding noise generation and overheating the mechanical ventilator (See Inoue: col 5, ln 41-45); utilizing the air-contacting component that is sterile prior to use and until removed from said wrapper or package and employed (See Sheridan col 3, ln 9-13); and collecting and removing excessive condensation (See Dwyer: ¶¶ 0004, 0029).
The modified device of Westenskow discloses the claimed invention except for the sterile air-contacting component is comprised of a one-piece construction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the sterile air-contacting component as being comprised of a one-piece construction, sterile air-contacting component such that the pieces of the sterile air-contacting component are integrated into one-piece, since it has been held that forming in one piece an article which has formerly been formed in multiple pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B). In this case, the modified device of Westenskow discloses any suitable connection configurations may be employed to construct the sterile air-contacting component and placing no criticality on said construction means (See Westenskow: col 14, ln 6-9). Thus, one of ordinary skill in the art would except forming the sterile air-contacting component as a one-piece construction to perform as intended.
Therefore, it would have been prima facie obvious to modify the modified device of Westenskow to obtain the sterile air-contacting component as a one-piece construction as specified in claim 70 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired air communication and thus fails to patentably distinguish over the modified device of Westenskow.
Regarding Claim 71, the modified system of Westenskow discloses the ventilator system further comprising a sensor (See Westenskow: 64) sealing with the integrally formed sensor interface (See Westenskow: col 6, ln 61 to col 7, ln 3).
Regarding Claim 72, the modified system of Westenskow discloses the ventilator system further comprising a gas flow source (See Westenskow: 68; Fig. 1) sealing with the integrally formed gas flow interface(See Westenskow: col 7, ln 14-17).


Response to Arguments
Applicant's arguments filed December 8, 2022 have been fully considered but they are not persuasive.
Applicant asserts that is no motivation to combine Elam (U.S. Patent No. 3,898,987) with Westenskow, Pg. 9. Examiner respectful points out that Elam was not utilized in the previous Final Office Action filed June 8, 2022 or in the instant Office Action. As such, any arguments made to the deficiencies of Elam are moot. 
Applicant asserts that there is no teaching, suggestion, or motivation to combine Westenskow with Sheridan, Pg. 9-12.  Specifically, Applicant asserts that Westenskow fails to disclose or suggest sterility but instead relies upon the breathing circuit being disposable to prevent the spread of disease, sterilizing the breathing circuit would be redundant.  Thus, there is no motivation to include the teachings of Sheridan because they are redundant. Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant is correct in the assertion that Westenskow prevent the spread of disease by not reusing the breathing circuit but instead disposing on it.  However, one of ordinary skill in the art would find utilize sterile instruments and devices in the medical space to be beneficial because instruments and devices that are sterile before use prevent the spread of disease. Sheridan teaches enclosing in a wrapper or package a respiratory device used during surgery and sterilizing the device by exposure to ethylene oxide vapors, such that when the use of the device is required, the surgeon will remove the sterile device from the package (See Sheridan: col 3, ln 9-13). Ethylene oxide vapors can pass through plastic barriers, thereby allowing for a respiratory device to be sealed in the wrapper or package (airtight plastics) then sterilized.  Thus, the respiratory device is sealed against contamination and made sterile prior to use.  Though, Westenskow prevents the spread of disease by not reusing the breathing circuit, it is silent regarding the prevent of the spread of diseases prior to use, which Sheridan teaches.  Therefore, one having ordinary skill in the art would have been motivated to make a respiratory device (e.g. a ventilator system) sterile prior to use as taught by Sheridan for the purpose of preventing the spread of diseases. 

Applicant asserts that Sheridan is nonanalogous art, Pg. 12.  Specifically, because Sheridan is directed to a tracheostomy tube device and not in the field of Applicant’s endeavor one would not look to Sheridan for teachings. Examiner respectfully disagrees. In response to applicant's argument that Sheridan is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the teachings of Sheridan are reasonably pertinent to the particular problem with which the applicant was concerned.  The particular problem being sterility of a respiratory device prior to use (Instant Spec. ¶ 0051).  Sheridan teaches enclosing in a wrapper or package a respiratory device used during surgery and sterilizing the device by exposure to ethylene oxide vapors, such that prior to use and when the use of the device is required, the surgeon will remove the sterile device from the package (See Sheridan: col 3, ln 9-13). Ethylene oxide vapors can pass through plastic barriers, thereby allowing for a respiratory device to be sealed in the wrapper or package (airtight plastics) then sterilized.  Thus, the respiratory device is sealed against contamination and made sterile prior to use.  Though, Westenskow prevents the spread of disease by not reusing the breathing circuit, it is silent regarding the prevent of the spread of diseases prior to use, which Sheridan solves.  Therefore, Sheridan is analogous art because it is reasonably pertinent to the particular problem. 

Applicant asserts that none of the combination of reference disclose a one-piece construction as recited in independent claims 54, 62, and 70. Specifically, at best, Westenskow only discloses individual components combined into one unit or system, Pg. 13-14.  Examiner respectfully disagrees. As Applicant asserts Westenskow discloses individual components combined into one unit or system (See Westenskow: col 14, ln 6-9). It has been held that forming in one piece an article which has formerly been formed in multiple pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B). In this case, Westenskow discloses any suitable connection configurations may be employed to construct the sterile air-contacting component and placing no criticality on said construction means (See Westenskow: col 14, ln 6-9). Thus, one of ordinary skill in the art would except forming the sterile air-contacting component as a one-piece construction to perform as intended. As such, it would have been prima facie obvious to modify the Westenskow to obtain the sterile air-contacting component as a one-piece construction as specified in independent claims 54, 62, and 70 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired air communication and sterility prior to use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785